ON PETITION FOR REHEARING

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1545



WILBUR KENNETH LITTLE,

                                               Plaintiff - Appellant,

          versus


AMERICAN GENERAL FINANCE COMPANY, individu-
ally, jointly, severally, and collectively;
PRESIDENT, American General Finance Company;
MANAGER, American General Finance Company; TWO
UNKNOWN AGENTS, of American General Finance
Company; CHARLESTON COUNTY, individually,
jointly, severally, and collectively; BONNIE
KOONTZ-STICKELS, Judge; AL CANNON, Sheriff;
UNKNOWN OFFICERS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-98-1365-2-18-AJ)


Submitted:   October 8, 1999              Decided:   November 10, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Wilbur Kenneth Little, Appellant Pro Se. Tracy Thomas Cottingham,
III, HUNTON & WILLIAMS, Charlotte, North Carolina; James Albert
Stuckey, Jr., Alexia Pittas-Giroux, STUCKEY LAW OFFICES, P.A.,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wilbur Kenneth Little appeals the district court’s order dis-

missing this appeal for want of jurisdiction. We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Little v. American Gen. Fin., No. CA-98-1365-2-18-AJ (D.S.C. Mar.

12, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.*



                                                          AFFIRMED




     *
       We originally dismissed this appeal as untimely. Little
filed a petition for rehearing and enclosed a document, previously
not before the court, revealing that he filed a notice of appeal on
April 9, 1999, within the time period set forth in Fed. R. App. P.
4(a)(1).   Because Little timely filed his notice of appeal, we
grant the petition for rehearing.


                                 2